DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6-9 are objected to because of the following informalities:  
- Claim 6 states “the contacts elements” and “the variable height elements”.  Should be written as “the one or more contacts elements” and “the one or more variable height elements”.  
- Claims 7-9 state “the contact elements”. Should be written as “the one or more contact elements”.

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the contact elements disposed on the variable height elements of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghorbel et al. (US 2004/0173116; hereinafter as “Ghorbel”).
Regarding claim 1, Ghorbel teaches a drive (22, 24, 26, 30, 33 and 56; Figures 1-3) for a pig (10; Figures 1-3), the drive (22, 24, 26, 30, 33 and 56; Figures 1-3) comprising: a rotation element (22; Figures 1-3) having drive wheels (30; Figures 1-3) positioned in a slanted orientation (wheels 30 are inclined/slanted; [0032, 0057-0058]) to drive ([0032, 0057-0058]) the rotation element (22; Figures 1-2) along a pipe ([0032, 0057-0060]) when the rotation element (22) is rotated ([0032, 0057-0060]) within the pipe ([0032, 0057-0060]); a reference element (24; Figures 1-3) having reference wheels (33; Figures 1-3) biased outwards ([0031-0032, 0034]; Figures 1-3) and oriented in a different orientation (wheels 33 are straight; Figures 1-3; [0032]) than the slanted orientation (wheels 30 are inclined/slanted; [0032, 0057-0058]); and a motor (56; 

Regarding claim 2, Ghorbel teaches the different orientation is a straight orientation (wheels 33 are straight; Figures 1-3; [0032]).

Claims 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 3,238,448; hereinafter as “Wood”).
Regarding claim 3, Wood teaches a sensor carrier (26-29; Figures 1-2) for a pig (11; Figures 1-2), the sensor carrier (26-29) comprising: a rotatable housing (26; Figures 1-2) connected to a drive element (motive means within element 30; Column 2, Lines 57-64) for rotating (Column 2, Lines 57-64) the rotatable housing (26; Column 2, Lines 57-64) around an axis (the axis is defined as the middle of the pig 11, which is aligned with the center axis of the pipe 10; See Figures 1-2; Column 2, Lines 45-54) defined by the rotatable housing (center axis of the housing 26; See Figures 1-2) and the drive element (center axis of element 30 that contains the motive means; See Figures 1-2), the axis (the axis is defined as the middle of the pig 11, which is aligned with the center axis of the pipe 10; See Figures 1-2; Column 2, Lines 45-54) arranged to be generally aligned (the axis of the pig 11, which includes the center axis of elements 26 and 30, is aligned with the bore center axis of pipe 10; See Figures 1-2; Column 2, Lines 45-54) with a bore (See Figures 1-2) of a pipe (10) when the pig (11) is positioned within the pipe (10; Column 2, Lines 45-54); and one or more sensors (search units 36 in the form of search coils are placed within each of detector shoes 27 and 28; See 

Regarding claim 4, Wood teaches one or more contact elements (29; Figures 1-2) disposed (wheels 29 are disposed on the rotatable housing 26 since the wheels are parts of the detectors 27 and 28; See Figures 1-2) on the rotatable housing (26; Figures 1-2) for contacting walls (wheels 29 contact the internal wall of the pipe 10; See Figures 1-2) of the pipe (10) and spacing the rotatable housing (26) from the walls of the pipe (10) when the pig (11) is positioned within the pipe (Figures 1-2 demonstrate that the wheels 29 are used to space the housing 26 from the interior wall of pipe 10 when the pig 11 is moved throughout the pipe 10; Column 2, Lines 57-69).

Regarding claim 5, Wood teaches one or more variable height elements (based on the structural configuration of detector shoes 27 and 28, the detector shoes 27 and 28 can vary their respective heights depending on the interior circumference of the pipe so that the pig 11 can be used in different pipe diameters; See Figures 1-2) disposed on the rotatable housing (detector shoes 27 and 28 are disposed on the housing 26; Figures 1-2), each sensor (search units 36 in the form of search coils placed within each of detector shoes 27 and 28; See Figures 1-2; Column 2, Lines 57-63 and Column 3, Lines 4-11) disposed on a corresponding variable height element (search units 36 in the 

Regarding claim 6, Wood teaches the contact elements (29; Figures 1-2) are disposed on the variable height elements (wheels 29 are disposed on each of the detector shoes 27 and 28; See Figures 1-2).

Regarding claim 7, Wood teaches the contact elements (29; Figures 1-2) comprise rollers (wheels 29; Figures 1-2) and roller supports (See annotated Figure 2), the roller supports (See annotated Figure 2) being rotatably connected to the rotatable housing (the roller supports are rotatably connected to the housing 26 due to the pivoting axis of detectors 27 and 28; See annotated Figure 2).

Regarding claim 8, Wood teaches the contact elements (29; Figures 1-2) comprise rollers (wheels 29; Figures 1-2) and roller supports (See annotated Figure 2), the roller supports (See annotated Figure 2) being rotatably connected to the rotatable housing (the roller supports are rotatably connected to the housing 26 due to the pivoting axis of detectors 27 and 28; See annotated Figure 2).

Regarding claim 9, Wood teaches the contact elements (29; Figures 1-2) comprise rollers (wheels 29; Figures 1-2) and roller supports (See annotated Figure 2), the roller supports (See annotated Figure 2) being rotatably connected to the rotatable 


    PNG
    media_image1.png
    1010
    1541
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.